                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:17CR272

       vs.
                                                                      ORDER
CHARLENE ADAMS,

                      Defendant.


       This matter is before the court on the motion of Assistant Federal Public Defender John J.
Velasquez and the Office of the Federal Public Defender to withdraw as counsel for the
defendant, Charlene Adams. (Filing No. 66). John J. Velasquez represents that the Office of the
Federal Public Defender has a conflict of interest in this matter. John J. Velasquez’s and the
Office of the Federal Public Defender’s motion to withdraw (Filing No. 66) is granted.
       John J. Ekeh, 1904 Farnam Street, Suite 610, Omaha, NE 68102-1970, (402) 345-7562, is
appointed to represent Charlene Adams for the balance of these proceedings pursuant to the
Criminal Justice Act. John J. Velasquez shall forthwith provide John J. Ekeh with the discovery
materials provided the defendant by the government and such other materials obtained by Mr.
Velasquez which are material to Charlene Adams’s defense.
       The clerk shall provide a copy of this order to John J. Ekeh and the defendant.
       IT IS SO ORDERED.

       Dated this 3rd day of April, 2020.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
